Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 08, 2021 has been entered.

Response to Amendment
2.	Claims 1, 7, 31, 54-57, 73 and 74 have been amended  and claims 75-81 added as requested in the amendment filed on November 08, 2021. Following the amendment, claims 1, 7, 31, 54-57 and 70-81 are pending in the instant application.
3.	Claims 55-57 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 03, 2019.
4.	Claims 1, 7, 31, 54 and 70-81 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
. 

    Claim Objections
7.	Claim 1 and 31 are objected to because of the following informalities: 
The claims recite “RF” without first providing the full name of the term. It is suggested that the term be spelled out at its first use and in all independent claims so that it is clearly understood what it stands for. Appropriate correction is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 7, 54, 74 and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claims 7 and 54 do not make sense as presented. Specifically, claims 7 and 54 require determining “which biomarkers can distinguish between healthy human subjects and subjects suffering from a neurological disease with a sensitivity of at least 0.88 and specificity of at least 0.92”, claim 7 or “a sensitivity of at least 0.94 and specificity of at least 0.90”, claim 54. It is not clear and cannot be determined from the claims or the specification as filed what active, 
10.	Claims 74 and 77 are indefinite for being dependent from indefinite claims.
	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1, 7, 31, 54-57 and 70-81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 10 of Paper mailed on August 06, 2021.  
At p. 8 of the Response, Applicant traverses the rejection on premises that, “present claims 1 and 31 no longer recite the step of determining from the comparison whether the subject has a neurological disease or disorder. The present claims are directed in part to calculating a risk factor score, thereby screening the biomarkers. Accordingly, the present claims are not directed to a correlation between levels of expression of biomarkers and neurological pathology, an alleged diagnostic step. Since the claims do not comprise the alleged diagnostic step, they are therefore not directed to an alleged judicial exception (Step 2A/1: No)”. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
As fully explained earlier, based upon an analysis with respect to the claim as a whole, claims 1, 7, 31, 54 and 70-74 are determined to be directed to a judicial exception without significantly more.  See controlling legal precedent set forth in 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
Briefly, present claims encompass a process. (Step 1: Yes). Next, under Step 2, analysis to determine whether the claims are directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions) requires that the claims be given broadest reasonable interpretation. In the instant case, the claims describe the naturally occurring phenomenon, which is the changes in the levels of at least IL-7 and TNFα during pathology of a neurological disease or disorder, the process that is governed by a law of nature, and thus is a judicial exception. The claimed methods are directed to screening biomarkers, which implies their utility in diagnosis of neurological diseases, and recite steps of measuring the expression levels in healthy and affected subjects, to calculate a risk factor. The biomarkers recited within the claims are all naturally occurring factors that are expressed differently during pathology of neurological diseases or disorders apart from any human action and independently from Applicant’s invention. The relation between the levels of expression of the biomarkers and neurological pathology exists in principle and is a consequence of the ways these factors are metabolized by the body, entirely natural process, a natural phenomenon, and thus a judicial exception. Moreover, the steps of applying algorithms, comparison steps and calculating scores encompass mental steps and abstract ideas, also a judicial exception. (Step 2A/1: Yes).
At p. 9, Applicant submits that, “determining, from the correlation between the RF risk factor score and the results of at least one neurocognitive evaluation, which biomarkers can distinguish between healthy human subjects and subjects suffering from a neurological disease with a sensitivity of at least 0.94 and a specificity of at least 0.90 does not bring the present claims within the realm of a judicial exception. First, the screening of biomarkers is based on a 
As explained earlier and above, present claims are directed to a judicial exception within the meaning of 35 U.S.C. 101 because the claimed invention encompasses a law of nature and an abstract idea. Prong two of Step 2A  analysis requires identifying whether there are additional elements recited in the claim beyond the judicial exception(s) and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration in to a practical application” requires an additional element or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such as the claim is more than a drafting effort designed to monopolize the exception. In the instant case, the claims do not recite any additional elements to integrate the judicial exception into a practical application 
Finally, claims 1, 7, 31, 54-57 and 70-81 do not recite any elements, or combinations of elements to ensure that the claim as a whole amounts to significantly more than the judicial exception because the active steps of the claims – obtaining biological samples, measuring the amount of markers − represent routine steps that are recited at a high level of generality and encompass well-understood and purely conventional routine techniques in the art (see well-known and commercially available assays recited within claim 1, for example). (Step 2B: No). 
For reasons of record fully explained earlier and reasons above, the rejection is maintained. 

Conclusion
12.	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            

November 15, 2021